NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                 Fed. R. App. P. 32.1



            United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                              Submitted March 8, 2007*
                               Decided April 10, 2007

                                        Before

                      Hon. DANIEL A. MANION, Circuit Judge

                      Hon. MICHAEL S. KANNE, Circuit Judge

                      Hon. DIANE P. WOOD, Circuit Judge

No. 06-2888

MICHAEL D. WHITENER,                           Appeal from the United States District
    Petitioner-Appellant,                      Court for the Northern District of
                                               Indiana, South Bend Division
      v.
                                               No. 3:05-CV-0792AS
                 **
ALAN FINNAN,
    Respondent-Appellee.                       Allen Sharp,
                                               Judge.

                                      ORDER

      Indiana inmate Michael Whitener appeals the district court’s decision denying
his petition for a writ of habeas corpus, 28 U.S.C. § 2254. Whitener claims that his
right to due process was violated in a prison disciplinary proceeding because
insufficient evidence supported the Final Reviewing Authority’s finding that he had

      *
       After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Thus the appeal is submitted on the briefs and the record.
See Fed. R. App. P. 34(a)(2).
      **
       After this appeal was filed, Whitener was transferred to a different facility. We
have substituted the warden of that facility as the respondent.
No. 06-2888                                                                   Page 2

aided a battery. We had previously determined that, in order to resolve this issue,
we needed to review the investigator’s case file and internal affairs summary that
the Final Reviewing Authority relied on but that was not part of the record in the
district court. We ordered a limited remand so the district court could receive these
materials into the record and forward them to us. The district court has now done
this, and our review of this material convinces us that “some evidence” supports the
Final Reviewing Authority’s decision. See Superintendent, Mass. Corr. Inst.,
Walpole v. Hill, 472 U.S. 445, 455-57 (1985); Webb v. Anderson, 224 F.3d 649, 652
(7th Cir. 2000). Therefore we AFFIRM the decision of the district court.